In an action, inter alia, for a divorce and ancillary relief, the defendant appeals from stated portions of a judgment of the Supreme Court, Nassau County (Jonas, J.), entered November 24, 1999, which, after a nonjury trial, among other things, granted the plaintiff a divorce on the ground of cruel and inhuman treatment.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiff demon*548strated through her own testimony that the defendant’s behavior so adversely affected her physical and mental well-being that it became improper for her to cohabit with him (see, Fuegel v Fuegel, 271 AD2d 404; French v French, 262 AD2d 280; Meltzer v Meltzer, 255 AD2d 497). Accordingly, the Supreme Court properly granted the plaintiff a divorce on the ground of cruel and inhuman treatment.
The defendant’s remaining contentions are without merit. Smith, J.P., Krausman, Schmidt and Cozier, JJ., concur.